Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered. The Examiner acknowledges that the prior rejections of claims 6 and 9 failed to include a citation to the relevant areas of the applicable prior art. As a result, the presently mailed action is again a non-final rejection. 	Regarding the other specific arguments in Applicant’s response, on page 8, Applicant argues the combination of the Wenli and or He reference with the KR-2019 and Ricks is improper. Applicant argues initially that there “the Office has not identified a suggestion that the method could or should be applied to stability of a subset of computing devices”. In response, the Examiner notes that a suggestion to modify a reference need not come from the reference itself. The Examiner’s motivation statement to modify utilizing the Gini coefficient disclosure in Wenli (and remains) that: 		It would have been obvious to one of ordinary skill in the art before the effective 	filing date of the invention to modify the computing resource monitoring techniques of 	KR-2019 in view of Ricks with Wenli’s use of Gini coefficients in order achieve a more 	realistic view of the monitored network (Wenli, pg. 2027, right column, lines 55 – 60) 	through the use of a well-known prior art techniques that identifies data outliers (i.e., 	Gini coefficients, as discussed in Wenli’s Section 2, pg. 2028, right column, lines 1 – 28).
Applicant continues the above argument, stating that “The Office has also not identified a suggestion that the method of He could or should be applied to stability of a subset of computing devices. The stability of computing devices is a different context and involves different types of information used for different purposes than in Wenli or He.”	With regards to a “suggestion to apply” Wenli’s teachings, the Examiner again points to the above quoted motivation statement.	With regards to the difference in “context”, Gini coefficients are utilized in a wide variety of contexts, which one of ordinary skill in the art would readily recognize. Gini coefficients identify data outliers, and thus any context in which anomalous or inconsistent data is relevant would have been readily appreciated by one of ordinary skill in the art as a context where Gini coefficients could be useful; a blockchain environment is one such context. 	For example, below are such prior art references supporting the Examiner’s position that the use of Gini coefficients in a variety of environments was well known. Note that each of the references discusses the use of Gini coefficients in blockchain environments.		Romiti (Romiti, Matteo, et al. "A deep dive into bitcoin mining pools: An 	empirical analysis of mining shares." arXiv preprint arXiv:1905.05999. (Year: 2019)) – see 	the discussion, e.g., on pg. 8.		Jung (Jung, Eunjin, et al. "Data mining-based ethereum fraud detection." 2019 	IEEE International Conference on Blockchain (Blockchain). IEEE. (Year: 2019)) – see the 	discussions at the conclusion of the left column on pg. 267 and the “New behavior-	based features” section on pg. 270.		Kwon (Kwon, Yujin, et al. "Impossibility of full decentralization in permissionless 	blockchains." Proceedings of the 1st ACM Conference on Advances in Financial 	Technologies. (Year: 2019)) – see section 7.1 on pg. 130.
Applicant also addresses the rejection of claim 5, and argues “the Office has not identified how Sears purportedly discloses that a subset of values of a computing device, which are used to determine if a computing device is stable, includes the N most recent status values for a particular device. For example, the Office has not identified any suggestion in Sears of any values related to stability of a particular computing device.” The Examiner notes that [51] and [58] of Sears was previously cited. [51], for example, discusses a device retaining “a number of track log entries”. The particular “a number” would correspond to the “N most recent” recitation in claim 5. [58] discusses an example utilizing the “most recent” report, thus representing an “N” of 1.

Specification
	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter for the reasons given below in the 35 USC 112 written description rejection.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claim 12 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 	The claim has been amended to recite determining a “respective Gini coefficient for each category of the stored status values”. A discussion of of Gini coefficient with value categories is absent from Applicant’s disclosure; e.g., the term “category”, “categories”, “categorization”, etc., are wholly absent from the specification.	Furthermore, Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the above noted claim limitation in the application as filed.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim has been amended to recite determining a “respective Gini coefficient for each category of the stored status values”. There is no antecedent basis for a status value “category”, thus rendering the relationship between such a category and determined Gini coefficient indefinite. 	For the purposes of compact prosecution, the Gini coefficient category language is being interpreted broadly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KR-2019 ("A Mining System and its Operational Method". English translation of KR-20190108452-A. Published September 24, 2019. (Year: 2019)) in view of Ricks (US-20210135959-A1) and Wenli (Wenli, Fan et al. “Multi-attribute node importance evaluation method based on Gini-coefficient in complex power grids.” Iet Generation Transmission & Distribution 10: 2027-2034. (Year: 2016)).
	Regarding claim 1, KR-2019 shows a method for managing a data center having a plurality of computing devices, the method comprising: 	periodically reading and storing one or more status values (pg. 2 lines 43-50) for each of the plurality of computing devices (pg. 3 lines 40-41 and pg. 3 lines 44-48);	determining if at least a subset of the computing devices are not sufficiently stable using at least a subset of the stored status values (pg. 2 lines 52-56 and lines 66-67).	KR-2019, while showing generating a support ticket if predetermined threshold is exceeded (pg. 3 lines 4-8) does not show generating a support ticket if predetermined threshold is exceeded and a support ticket has not already been generated for the corresponding computing devices.	Ricks shows generating a support ticket if predetermined threshold is exceeded and a support ticket has not already been generated for the corresponding computing devices ([6,20,56]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 with stability monitoring and support ticket management techniques of Ricks in order to enable an organized mechanism for tracking and responding to issues arising in the monitored computing environment. 
KR-2019 in view of Ricks does not show where the evaluation is performed utilizing a calculated Gini coefficient.	Wenli shows evaluation utilizing a calculated Gini coefficient (Section 2, pg. 2028, right column, lines 1 - 28).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 in view of Ricks with Wenli’s use of Gini coefficients in order achieve a more realistic view of the monitored network (Wenli, pg. 2027, right column, lines 55 – 60) through the use of a well-known prior art techniques that identifies data outliers (i.e., Gini coefficients, as discussed in Wenli’s Section 2, pg. 2028, right column, lines 1 – 28).
	Regarding claim 11, KR-2019 in view of Ricks and Wenli further show storing instructions executable by a processor of a computational device, which when executed cause the computational device to conduct the method of claim 1 (Ricks, [7,73]).
Regarding claim 12, KR-2019 in view of Ricks and Wenli further show wherein calculating the Gini coefficient using at least the subset of the stored status values includes determining a respective Gini coefficient for each category of the stored status values associated with a particular computing device of the plurality of computing devices (Wenli, Section 2, pg. 2028, right column, discussing a “certain evaluation index” utilized when calculating multiple attribute Gini coefficients).
	Regarding claim 15, KR-2019 shows a system for managing a plurality of computing devices in a data center (pg. 3 lines 40-41), the system comprising;  	a management server configured to communicate with the plurality of computing devices via a network (pg. 3 lines 44-46, lines 52-54 and pg. 4 lines 31-32), wherein the management server is configured to:	periodically read and store status data from the plurality of computing devices (pg. 2 lines 43-50, pg. 3 lines 40-41 and pg. 3 lines 44-48);	determine if at least a subset of the plurality of computing devices are sufficiently stable by for at least a subset of the stored status data (pg. 2 lines 52-56 and lines 66-67); and 	create to create a warning in response to detecting values outside a predetermined threshold (pg. 3 lines 4-8).	KR-2019 does not show generating a support ticket if predetermined threshold is exceeded and a support ticket has not already been generated for the corresponding computing devices.	Ricks shows generating a support ticket if predetermined threshold is exceeded and a support ticket has not already been generated for the corresponding computing devices ([6,20,56]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 with stability monitoring and support ticket management techniques of Ricks in order to enable an organized mechanism for tracking and responding to issues arising in the monitored computing environment. 
KR-2019 in view of Ricks does not show where the evaluation is performed utilizing a calculated Gini coefficient.	Wenli shows evaluation utilizing a calculated Gini coefficient (Section 2, pg. 2028, right column, lines 1 - 28).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 in view of Ricks with Wenli’s use of Gini coefficients in order achieve a more realistic view of the monitored network (Wenli, pg. 2027, right column, lines 55 – 60) through the use of a well-known prior art techniques that identifies data outliers (i.e., Gini coefficients, as discussed in Wenli’s Section 2, pg. 2028, right column, lines 1 – 28).
   Regarding claim 18, KR-2019 in view of Ricks and Wenli further show wherein the management server is configured to determine if at least one exception of a plurality of exceptions applies if the Gini coefficient (Wenli, discussing the use of Gini coefficients in Section 2, pg. 2028, right column, lines 1 – 28) is outside the predetermined threshold (Ricks, [6,20,56], showing checking if a support ticket has already been generated when a threshold is breached); and 	the management server is configured not to create the support ticket if at least one exception applies (Ricks, [6,20,56], where repeated support tickets are not generated).
Regarding claim 19, the above combination shows a support ticket including a variety of data (Ricks, [54]).	The above combination does not show inclusion of a Gini coefficient. 
	Wenli shows use of Gini coefficients (Section 2, pg. 2028, right column, lines 1 – 28).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support tickets utilized in the above combination, and include the Gini coefficients of Wenli, in order to ensure the system administrators are in possession of all the data values utilized in the system, including the Gini coefficients, thus allowing the administrators to make decisions based upon all the available information.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KR-2019 in view of Ricks and Wenli as applied to claim 1 above, and further in view of He (US-20100287093-A1), Yang (Yang and Zhao. English translation of CN-208985656-A, "Pipeline Inspection Monitoring Method and Device". pgs. 1-10. Published December 11, 2018. (Year: 2018)), and Nguyen (US-10630566-B1).
	Regarding claim 2, KR-2019 in view of Ricks and Wenli show claim 1, cindlugin wherein the status values are hash rates (KR-2019, pg. 3 lines 44-45).	KR-2019 in view of Ricks and Wenli do not show an expected threshold drop of 10%.
	He shows the use of an predetermined threshold drop of 10%.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques and threshold monitoring of KR-2019 in view of Ricks and Wenli with the 10% threshold suggested by He in order to utilize an exemplary threshold as suggested by He when utilizing calculated the Gini coefficients (common in both He and Wenli).  
	KR-2019 in view of Ricks, Wenli, and He do not show wherein a subset of stored status values are a set of 3 hours-worth of samples.	Yang shows utilizing a subset of stored status values that are a set of 3 hours-worth of samples (pg. 5 lines 32-36)	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 in view of Ricks, Wenli, and He with the sample size of Yang in order to gather enough data to make an accurate calculation while also avoiding overutilization of storage resources.	KR-2019 in view of Ricks, Wenli, He, and Yang do not show calculations for a particular subset of computing devices.	Nguyen shows calculations for a particular subset of computing devices (Figs. 1, 7).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 in view of Ricks, Wenli, He, and Nguyen in order to enable localized determinations of impacted network resources, enabling custom tailed monitoring and response approaches based on unique characteristics of particular device subsets.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KR-2019 in view of Ricks and Wenli as applied to claim 1 above, and further in view of Dotemoto (Dotemoto, Philip. “FPGA Based Bitcoin Mining.” (Year: 2014)).
	Regarding claim 4, KR-2019 in view of Ricks and Wenli show claim 1, including wherein the plurality of computing devices comprise ASIC miners and GPU miners (KR-2019, pg. 2 lines 21-22 and line 33). 	KR-2019 in view of Ricks and Wenli do not show the use of FPGA miners.
	Dotemoto shows the use of FPGA miners (pg. 13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 in view of Ricks and Wenli with the utilization of FPGAs in addition to GPUs and ASICS in order to enable a more scalable hashing infrastructure via support of more types of hashing devices.	Regarding claim 13 , the limitations of said claim are addressed in the analysis of claim 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KR-2019 in view of Ricks and Wenli as applied to claim 1 above, and further in view of Sears (US-20160142884-A1).
	Regarding claim 5, KR-2019 in view of Ricks and Wenli show claim 1.	KR-2019 in view of Ricks and Wenli do not show wherein the subset of values comprises the N most recent status values for a particular one of the plurality of computing devices
	Sears shows wherein the subset of values comprises the N most recent status values for a particular one of the plurality of computing devices ([51,58]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 in view of Ricks and Wenli with the comparison techniques of Sears in order to ensure recent data is evaluated, giving a more accurate view of the networks current state.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KR-2019 in view of Ricks and Wenli as applied to claim 1 above, and further in view of Sears and Rajagopalan (WO-2017151161-A1).
	Regarding claim 6, KR-2019 in view of Ricks and Wenli show claim 1.	KR-2019 in view of Ricks and Wenli do not show wherein the subset of values comprises the most recent status values for the computing devices.
	Sears shows wherein the subset of values comprises the most recent status values for the computing devices ([51,58]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 in view of Ricks and Wenli with the comparison techniques of Sears in order to ensure recent data is evaluated, giving a more accurate view of the networks current state.		KR-2019 in view of Ricks, Wenli, and Sears do not show values from a particular area of the data center.	Rajagopalan shows values from a particular area of the data center ([16]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 in view of Ricks, Wenli, and Sears with the location sensitivity of Rajagopalan in order to enable localized determinations of impacted network resources, enabling custom tailed monitoring and response approaches based on unique characteristics of particular locations.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KR-2019 in view of Ricks and Wenli as applied to claim 1 above, and further in view of Koplin (US-20160337210-A1).
	Regarding claim 7, KR-2019 in view of Ricks and Wenli show claim 1. 	KR-2019 in view of Ricks and Wenli do not show updating a previously generated support ticket with one or more additional issues.	Koplin shows updating a previously generated support ticket with one or more additional issues ([21,26]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques and incident reporting of KR-2019 in view of Ricks and Wenli with the ticket updating of Koplin in order to ensure the trouble tickets in the system are fully up-to-date, and thus of maximum utility.	
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KR-2019 in view of Ricks and Wenli as applied to claim 1 above, and further in view of Satoyama (US-20200042416-A1).
	Regarding claim 8, KR-2019 in view of Ricks and Wenli show claim 1. 	KR-2019 in view of Ricks and Wenli do not show where status values include a number of failed devices.	Satoyama shows where status values include a number of failed devices (Fig. 6, [85-87]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques and incident reporting of KR-2019 in view of Ricks and Wenli with the device failure tracking of Satoyama in order to provide additional details regarding the network state, enabling more informed management decisions.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KR-2019 in view of Ricks and Wenli as applied to claim 1 above, and further in view of Aleksandr (Aleksandr et al., English translation of RU-2681336-C1, "System for Monitoring Operating Parameters and Operation Conditions of a Farm for the Mining of Cryptotokens". pgs. 1-5. Published March 6, 2019. (Year: 2019)).
	Regarding claim 9, KR-2019 in view of Ricks and Wenli show claim 1, including wherein the status values are temperatures from the computing devices (KR-2019, pg. 3 lines 44-46).	KR-2019 in view of Ricks and Wenli do not show the use of networked sensors.
	Aleksandr shows the use of networked sensors (pg. 2 lines 23-33 and pg. 3 lines 4-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 in view of Ricks and Wenli with the sensors of Aleksandr in order to facilitate simplified data collection from the networked devices.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KR-2019 in view of Ricks and Wenli as applied to claim 1 above, and further in view of Monnett (US-20200258013-A1).
	Regarding claim 10, KR-2019 in view of Ricks and Wenli show trouble tickets (Ricks, [6,20,56]), tracking and managing devices that are unstable but still functioning (KR-2019, pg. 3 lines 6-7 and pg. 4 lines 20-21),  along with use of the Gini coefficient (Wenli, Section 2, pg. 2028, right column).	KR-2019 in view of Ricks and Wenli do not show lowering priority if the devices corresponding are still functioning.
	Monnett shows lowering priority if the devices corresponding are still functioning ([3]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 in view of Ricks and Wenli with the prioritization of Monnett in order to incentive a more rapid response to the most severally underperforming devices. 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over KR-2019 in view of Ricks, Wenli, and Dotemoto as applied to claim 13 above, further in view of Koplin.
	Regarding claim 14, KR-2019 in view of Ricks and Wenli show claim 13, including not generating the support ticket if an earlier support ticket has already been generated (Ricks, [6,20,56]).	KR-2019 in view of Ricks and Wenli do not show not adding information to the earlier support ticket.	Koplin shows adding information to the earlier support ticket ([21,26]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques and incident reporting of KR-2019 in view of Ricks and Wenli with the ticket updating of Koplin in order to ensure the trouble tickets in the system are fully up-to-date, and thus of maximum utility.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KR-2019 in view of Ricks and Wenli as applied to claim 15 above, and further in view of Raden (US-20050114502-A1).
	Regarding claim 17, KR-2019 in view of Ricks and Wenli show claim 15.	KR-2019 in view of Ricks and Wenli do not show presenting a user interface to allow a user to edit the predetermined threshold.
	Raden shows presenting a user interface to allow a user to edit the predetermined threshold ([82]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 in view of Ricks and Wenli with UI and system adjustment features of Raden in order to improve system adaptability and customization options, allowing administrators to optimize the system for their particular operating environment. 

Allowable Subject Matter
Claim 3 is allowed, and claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	Claim 3 specifies that “the support ticket is not generated if the status values are hash rates, and a change in hash difficult has recently occurred.” Changing hash difficulty is a common feature in prior art block chain algorithms (e.g., Kraft (Kraft, Daniel. “Difficulty control for blockchain-based consensus systems.” Peer-to-Peer Networking and Applications 9 (2016): 397-413), see Abstract) ; however, the combination of this knowledge in a monitoring system as recited in claim 3 with the support ticket suppression is neither taught nor suggested by the prior art.	Claims 16 and 20 specify functionality analogous to that of claim 3, but depend on rejected claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442